Per Curiam.

This court concurs in the board’s finding that respondent violated DR 1-102(A)(1), (5) and (6), DR 6-101(A)(3), DR 7-101(A)(2) and (3), and Gov. Bar R. I and V(4). The record amply supports the board’s conclusions.
We further agree that respondent should be indefinitely suspended. Respondent’s failure to make an appearance at any stage of these proceedings not only thwarts the investigation into professional misconduct but evidences an apathetic and cavalier attitude toward his professional and ethical responsibilities. We are mindful that Gov. Bar R. V(7) requires that respondent be indefinitely suspended in light of his previous sanction. Nevertheless, in our view respondent’s conduct would warrant an indefinite suspension in any event.
*24Accordingly, respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.